—Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered December 12, 1990, after a jury trial, convicting defendant of attempted burglary in the third degree and possession of burglar’s tools, and sentencing him to concurrent terms of 2 to 4 years and 1 year, respectively, unanimously affirmed.
Contrary to defendant’s contention, defendant’s guilt of attempted burglary in the third degree was proved by legally *227sufficient evidence. The evidence established that defendant used a stick to break the lock of a delicatessen, as an accomplice stood at the corner; that defendant discarded the lock and stick, and lifted the security gate; and that defendant walked back and forth in front of the store; and that he was apprehended while walking away from the store. Since the lock had been broken and the gate raised, defendant was clearly " 'dangerously near’ ” to the completion of the burglary so as to constitute an attempt (People v Mahboubian, 74 NY2d 174, 190). All that remained was for defendant to enter the premises. Given defendant’s conduct in walking alternately toward and away from the premises immediately prior to his arrest, we cannot conclude that his location when apprehended indicated either a lack of intent or an abandonment of the criminal scheme.
With regard to the court’s Sandoval ruling, there was clearly no abuse of discretion. Of 37 arrests and 27 convictions, the court permitted inquiry into only four convictions, two for burglary and two for attempted burglary. The mere similarity of these convictions to the crime charged is but one factor to be assessed (People v Pavao, 59 NY2d 282, 292). Concur — Ellerin, J. P., Wallach, Asch and Rubin, JJ.